United States Court of Appeals
                             F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                        ____________
No. 09-5147                                                      September Term 2010
                                                                           1:03-cv-01486-RCL
                                                          Filed On: December 3, 2010
Michael Bennett and Linda Bennett,
Individually and as Co-Administrators of the
Estate of Marla Ann Bennett, deceased,

              Appellants

       v.

Islamic Republic of Iran, et al.,

              Appellees


                                          ORDER

       Upon consideration of the appellants’ letter filed on September 15, 2010, it is

        ORDERED that the court’s opinion issued on September 10, 2010, be amended
as follows:

     On page 2, paragraph 1, lines 5-6, change “The United States intervened and
moved to quash the writs....” to “The United States moved to quash the writs”

       On page 3, the first full paragraph, line 1-2, change “The United States
intervened in the post-judgment proceeding....” to “The United States appeared in the
post-judgment proceeding....”

      On page 4, the first full paragraph, line 5, change “The parties contest...” to “It is
contested...”


                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                     BY:      /s/
                                                              Michael C. McGrail
                                                              Deputy Clerk